DETAILED ACTION
This office action follows a reply filed on November 9, 2022.  Claims 1-3 and 7 have been amended.  Claims 1-10 are currently pending and under examination.
The rejection of Watanabe is withdrawn, as the composition which met the claimed invention was used as a cover material E in Comparative Example 2 and modifying such is not permitted.
The rejection over JP ‘302 is withdrawn, as JP ‘302 does not teach the inclusion of an anti-yellowing agent, as claimed.
However, the remaining two rejections over Jordan and Shinohara are reapplied for the reasons set forth below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicants claim a thermoplastic polyurethane composition comprising a first elastomer including a first material and a plurality of fiber elements, a second elastomer which includes a second material, and a third elastomer which includes a third material and an additive.  Therefore, the composition can be construed as comprising about 9-57 wt% of a first material, 30-65 wt% of a second material, 5-49 wt% of a third material, 0.5-6 wt% of a plurality of fiber elements and 0.12-7.5 wt% additive, based on the total weight of the thermoplastic polyurethane composition, as there are no limitations that require the separation of each of the three elastomers.  Or if the same polyurethane is used for each of the first, second and third material, the composition can be construed as comprising 86.5-99 wt% polyurethane elastomer, 0.5-6 wt% of a plurality of fiber elements and 0.12-7.5 wt% of an additive.

Claim Rejections - 35 USC § 103
Claims 1, 3, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2004/0029651) in view of Sullivan (US 6,142,887) and Melvin (US 4,679,795), and further in view of WO 00/57963, Kim (US 2007/0015605) and Sullivan* (US 2019/0217157)
Jordan teaches a golf ball with a core and a polymeric layer reinforced with relatively long fibers, where this layer can be a cover (p. 1, [0005] and [0006]), teaching that the fibers are preferably about 1-3 mm long (p. 1, [0008]), and include aramid fibers, glass fibers, carbon fibers, metallic fibers, ceramic fibers, cotton fibers, etc. (p. 1, [0010]).  Jordan teaches that the thermoplastic matrix material for the cover can include polyurethanes, and include those listed in US 6,142,887 (Sullivan), which is incorporated by reference (pp. 4-5, [0047]-[.  Sullivan teaches golf balls where the outer cover layer formulation can comprise a thermoplastic elastomer including a polyester urethane (Shore A 88) (col. 10, l. 65 to col. 11, l. 34).
Jordan teaches that the matrix materials can include additives, other fillers, inhibitors, catalysts and accelerators, and cure systems depending on the desired performance characteristics (p. 5, [0049]); however, does not teach specific additives or the amounts thereof which can be added.
Sullivan teaches additional materials that can be added to cover materials to include dyes, optical brighteners, pigments such as titanium dioxide, and reinforcing materials such as glass fibers, incorporating by reference US 4,679,795 (Melvin).
Melvin teaches golf ball covers, teaching that a golf ball cover composition typically contains a polymeric base to which is added a pigment in the amount of 2 wt%, where titanium dioxide is the most widely used pigment (col. 2, ll. 38-45).  Melvin also exemplifies a polyurethane cover comprising 5 wt% titanium dioxide, 0.10 wt% optical brightener, and 0.17 wt% Irganox 110 antioxidant (col. 34, Example 67).  Note the optical brightener meets applicants’ anti-yellowing component.
Therefore, including 2 wt% titanium dioxide to the golf ball cover of Jordan in view of Sullivan is prima facie obvious, as Melvin teaches that this is a typical additive used in golf ball covers OR a combination of 5 wt% titanium dioxide, 0.10 wt% optical brightener and 0.17 wt% antioxidant, as Melvin teaches that this combination is suitable for preparing a bright white golf ball cover made from polyurethane elastomers.
Jordan does not teach the amount of fibers that are added to the cover; however, consider the following:
Jordan teaches the inclusion of the long fibers in the cover to increase the flexural modulus, stiffness and the impact resistance of the thermoplastic, where a flexural modulus between 500-30,000 psi is desired (p. 4, [0041]-[0043]), as the increase in flexural modulus is desirable for lower driver spin (p. 1, [0004]).
WO ‘963 teaches a multi-layer golf ball where a flexural modulus filler is added in an amount of 1-100 phr, where glass and aramid fibers are taught as being useful for adjusting the flexural modulus (pp. 46-51).
Therefore, it can be seen that the amount of fiber is a result-effective variable: the inclusion of fibers increases the flexural modulus, stiffness and impact resistance of the thermoplastic to lower the driver spin.  Based on the guidance from WO ‘963, one of ordinary skill in the art would be able to determine the optimal amount of fiber that be included to improve the properties of the golf ball cover.
See MPEP 2144.05 II.   ROUTINE OPTIMIZATION
A.   Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
B.   There is a Motivation to Optimize Result-Effective Variables
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
	Alternatively, using a range of 1-100 parts fiber in the cover of Jordan is prima facie obvious, as WO ‘963 teaches that this amount is suitable for adjusting the flexural modulus of a golf ball cover.
Jordan in view of Sullivan, Melvin and WO ‘963 suggests a golf ball cover comprising about 48-97 wt% urethane thermoplastic elastomer, 1-50 wt% fiber, and 1-5 wt% titanium dioxide, antiyellowing and antioxidant additives, the composition of which overlaps with the claimed invention, as the claimed composition can be construed as comprising 86.5-99 wt% polyurethane elastomer, 0.5-6 wt% of a plurality of fiber elements and 0.12-7.5 wt% of an additive, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Jordan in view of Sullivan, Melvin and WO ‘963 is prima facie obvious over instant claims 1, 3 and 4.
Therefore, it can be seen that the amount of fiber is a result-effective variable: the inclusion of fibers increases the flexural modulus, stiffness and impact resistance of the thermoplastic to lower the driver spin.  Based on the guidance from WO ‘963, one of ordinary skill in the art would be able to determine the optimal amount of fiber that be included to improve the properties of the golf ball cover.
As to claim 5, Jordan teaches the fibers as having a length of 1-3 mm long and include aramid fibers, glass fibers, carbon fibers, metallic fibers, ceramic fibers, cotton fibers, etc.; however, does not teach or suggest the diameter thereof, as claimed.
Kim teaches that fibers used in golf balls typically have a length that is at least 100 times its diameter, which is typically 0.10 to 0.13 mm (10-13 microns) (p. 5, [0048]).  Therefore, using a fiber having a diameter of 10 microns is prima facie obvious, as Kim teaches that fibers of this size are suitable for use in golf balls, particularly the covers of golf balls. 
As to claim 8, Sullivan teaches that polymeric outer cover layers have a thickness of 0.020-0.120 inches (col. 11, ll. 47-54), which overlaps with the claimed range of 0.0311-0.0345 inches, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 9, Jordan teaches that a fiber reinforced matrix can also be used as the intermediate layer, where the matrix materials include ionomers (p. 4, [0044]).
As to claim 10, the prior art does not teach or suggest coating the shell with an isocyanate compound; however, Sullivan* teaches that by treating a polyurethane cover with an isocyanate, the physical properties of the polyurethane are increased, yielding a significant improvement in golf ball durability, namely improved cut and scuff (groove shear) resistance (p. 12, [0101]).
Therefore, applying an isocyanate coating to the polyurethane cover of the golf ball is prima facie obvious, as Sullivan* teaches that the application thereof improves the durability of the ball.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (US 2010/0062876) in view of Matsuda (US 2012/0046129).
Shinohara teaches a golf ball having a core and a cover which includes an inner cover layer and an outermost cover layer, where the primary material in the outermost cover layer is a thermoplastic polyurethane preferably prepared from a long-chain polyol (p. 9, [0122]-[0123]), specifically listing the polyurethanes to include Pandex T8290 and Pandex T8295 (p. 10, [0133]).
Shinohara teaches the outermost cover to include 100 parts base resin, 1-7 parts titanium dioxide, specifically listed to include titanium dioxide needles (p. 13, [0171]), and meets applicants’ plurality of fiber elements and titanium dioxide in the first and third elastomer compositions, 0.01-0.03 parts red pigment and 0.01-0.1 parts blue pigment, and also teaches the base resin to include 0.5-5 parts of an antioxidant (p. 12, [0154]-[0155]), all of which meet applicants’ additive in the third elastomer, as Shinohara teaches that the combination of the red and blue pigments prevent the appearance of a yellow color, which meets applicants’ anti yellowing agent.
Matsuda teaches the Shore A hardness of Pandex T8295 (95), Pandex T8290 (90) and Pandex T8283 (83), also teaching that a blend of 75:25 of Pandex T8295:Pandex T8290 provides a suitable cover layer for a golf ball (p. 9, Table 3, [0124]-[00130]).
Shinohara in view of Matsuda suggests a composition comprising about 67-74 wt% Pandex T8290, which meets applicants’ second and third materials; 22-25 wt% Pandex T8295, which meets applicants’ first material; 1-6 wt% titanium dioxide needles, which meets applicants’ plurality of fiber elements; and 0.5-5 wt% red/blue pigments and antioxidant, which meets applicants’ anti-yellowing additives and antioxidant additives.
The golf ball suggested by Shinohara in view of Matsuda includes the claimed components in overlapping amounts with the claimed invention, as the claimed composition can be construed as comprising 9-57 wt% first polyurethane material, 0.5-6 wt% of a plurality of fiber elements, 30-65 wt% second elastomer, 5-49 wt% third polyurethane material, and 0.12-7.5 wt% of an additive, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Shinohara in view of Matsuda is prima facie obvious over instant claims 1-3 and 7.
As to claim 8, Shinohara teaches the outer cover layer as having a thickness of 0.5-1.1 mm (p. 5, [0073]), the range of which overlaps with the claimed range of 0.0311-0.0345 inch (0.78994-0.8763 mm), and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 9, Shinohara teaches that the inner cover layer can be prepared from ionomeric resins (p. 6, [0081]).

Response to Arguments
Applicant's arguments filed November 9, 2022 have been fully considered but they are not persuasive.
As to the claim interpretation, the claimed invention is only directed to a composition comprising three elastomer compositions.  Upon melting these compositions, another composition would be present where their individualities would no longer exist, as the three elastomers can be the same or different.  Applicants might consider claiming a pellet mixture comprising a first, second and third pellet comprising the first, second and third elastomer compositions in order to require the separation of each composition.

Applicants argue that Jordan and WO ‘963 cannot be combined because the objected of WO ‘963 is to provide a golf ball with a golf cover and that of Jordan is to increase stiffness of the cover layer of a golf ball, where stiffness of might reduce the degree of softness thereof.
While the examiner agrees that Jordan is interested in increasing the stiffness and WO ‘963 is interested in improving the softness, Jordan teaches the inclusion of fibers to increase the flexural modulus of the cover layer, and WO ‘963 teaches in general that fillers can be used to adjust the density, flex modulus, mold release, and/or melt flow, teaching that when the filler is for adjustment of flex modulus of a layer, it is present in an amount of at least 5 parts by weight based upon 100 parts by weight of the layer composition, teaching that the incorporation of 1-100 parts filler will raise or lower the flex modulus (p. 46), teaching the fillers to include glass fiber and aramid fiber (KEVLAR), both of which are useful for adjusting flex modulus of the cover layer (pp. 50-51).
WO ‘963 lists Fillers under the Definitions, therefore, this content can be seen as part of the background section.  One of ordinary skill in the art would expect the incorporation of glass/aramid fibers to increase the flex modulus regardless of whether or not a stiff or soft cover is desired, as Jordan teaches that the incorporation of such increases the flexural modulus.
Applicants argue that titanium dioxide needle in Shinohara functions as a pigment rather than an element to enhance the strength and surface toughness of the shell as claimed.
The claimed invention only requires the inclusion of “a plurality of fiber elements”.  The titanium dioxide needles are described as fibers, and applicants do not define fiber in the specification; therefore, applicants’ arguments are not persuasive.  Claims 1 and 7 do not limit the fiber length, diameter or the type of fiber, any of which could be used to remove Shinohara as prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, as applicants have amended to require a combination of titanium dioxide, antioxidant and anti-yellowing agent as the additive, which was not previously required by all claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766